                Case 2:19-cv-00066-NDF Document 7 Filed 04/19/19 Page 1 of 8



Bradley T. Hunsicker (Wyo. Bar 7-4579)
MARKUS WILLIAMS YOUNG & HUNSICKER LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: 307-778-8178
bhunsicker@markuswilliams.com

Attorneys for Appellees CWT Canada II Limited Partnership
and Resource Recovery Corporation

                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF WYOMING

In re:                                 )
                                       )
DENNIS MEYER DANZIK,                   )                    Case No. 17-20934
                                       )                      CHAPTER 11
                 Debtor.               )
_______________________________________)
                                       )
                                       )
DENNIS MEYER DANZIK                    )
                                       )
                 Appellant,            )
vs.                                    )                    Adversary No. 18-02007
                                       )                    Appeal No. 2:19-cv-00066-NDF
CWT CANADA II LIMITED PARTNERSHIP )
AND RESOURCE RECOVERY                  )
CORPORATION                            )
                                       )
                 Appellees.            )

  MOTION TO STRIKE ITEMS IMPROPERLY DESIGNATED PURSUANT TO
                         RULE 8009(e)(1)


           Creditors CWT Canada II Limited Partnership (“CWT Canada”) and Resource

Recovery Corporation (“RRC”) (the “CWT Parties”), by and through their undersigned

counsel, and pursuant to Federal Rule of Bankruptcy Procedure 8009(e)(1), ask the Court




{Z0267689/1 }                                   1
                Case 2:19-cv-00066-NDF Document 7 Filed 04/19/19 Page 2 of 8



to enter an order striking certain items from Debtor’s (or, Appellant’s) Designation of the

Record on Appeal [Doc. 44], and in support thereof show the Court as follows:

                                        BACKGROUND

           1.      On May 24, 2018, the CWT Parties filed their Motion for Partial Summary

Judgment (the “Motion for Summary Judgment”). [Doc. 11.]

           2.      On March 18, 2019, the Court entered its Memorandum Decision and Order

Granting in Part and Denying in Part, CWT Parties’ Motion for Partial Summary Judgment

(the “Memorandum Decision and Order”). [Doc. 38.]

           3.      On March 27, 2019, Debtor Dennis Meyer Danzik (“Debtor” or “Appellant”)

filed his Notice of Appeal and Statement of Election [Doc. 40], in which he identified the

subject of the appeal as “The bankruptcy court’s Memorandum Decision and Order

Granting in Part and Denying in Part, CWT Parties’ Motion for Partial Summary Judgment

at docket no. 38 entered in the adversary case on March 18, 2019.” [Doc. 40 at 2.]

           4.      On April 10, 2019, Debtor filed Appellants Designation of the Record on

Appeal (“Debtor’s Designation” or “the Designation”). [Doc. 44.]

           5.      Debtor’s designated the following as the record on appeal:

                   x The docket entries kept by the bankruptcy clerk at docket 17-
                     20934 and 18-02007;

                   x Those Docket no.’s marked with an “ X “ on the attached
                     adversary Proceeding #18-02007 docket summary.

                   x The transcript of the August 15TH, 2018, hearing on summary
                     judgment (downloaded and contracted)

                   x Docket no. 97 in the base case, Debtor’s objection to the proof of
                     claims filed by the appellee in this case.
{Z0267689/1 }                                    2
                Case 2:19-cv-00066-NDF Document 7 Filed 04/19/19 Page 3 of 8




                   x Adversary Docket no. 38 MEMORANDUM DECISION AND
                     ORDER GRANTING IN PART AND DENYING IN PART
                     CWT PARTIES’ MOTION FOR PARTIAL SUMMARY
                     JUDGMENT.

Debtor’s Designation at 1–2.

           6.      The CWT Parties submit that the Designation improperly designates certain

items. In particular: “[t]he docket entries kept by the bankruptcy clerk at docket 17-

20934”, “Docket no. 97 in the base case”, and “Debtor’s objection to the proof of claims

filed by the appellee in this case” (collectively, “the Items”). The Items are improperly

designated because they were not entered into evidence or otherwise submitted to the Court

in connection with the Motion for Summary Judgment. Neither did the Court consider the

Items in entering its Memorandum Decision and Order. Accordingly, under Federal Rule

of Bankruptcy Procedure 8009(e)(1), the CWT Parties ask the Court to strike the Items

from the Designation.

                               AUTHORITY AND ARGUMENT

           7.      Federal Rule of Bankruptcy Procedure 8009 provides that “[t]he appellant

must file with the bankruptcy clerk and serve on the appellee a designation of the items to

be included in the record on appeal . . . .” This Rule further provides:

           If any difference arises about whether the record accurately discloses what
           occurred in the bankruptcy court, the difference must be submitted to and
           settled by the bankruptcy court and the record conformed accordingly. If any
           item has been improperly designated as part of the record on appeal, a party
           may move to strike that item.

Fed.R.Bankr.P. 8009(e)(1). Note that this Rule “does not set forth the circumstances

describing when an item has been ‘improperly designated’ or what analysis should be done

{Z0267689/1 }                                   3
                Case 2:19-cv-00066-NDF Document 7 Filed 04/19/19 Page 4 of 8



in making this determination.” In re Digerati Techs., Inc., 531 B.R. 654, 660 (Bankr. S.D.

Tex. 2015).

           8.      Rule 8009 was adopted in December 2014, and replaced Rule 8006, which

is the previous rule that addressed the designation of items for the record on appeal. Id.

           9.      Like Rule 8009, old Rule 8006 also did not provide the standards or analysis

that courts should apply to determine whether an item was improperly designated. Id. (“A

review of the above-referenced language reveals that Rule 8006—just like Rule 8009—

contained no express guidelines as to how disputes over designation of items for an appeal

should be resolved.”).

           10.     Nevertheless, courts applying old Rule 8006 developed standards for when

an item was improperly designated and should be struck. See, e.g., id. at 660–65 (reviewing

cases applying Rule 8006 and striking or otherwise disregarding items that were

improperly designated); Rocin Liquidation Estate v. Greyhound Bus Lines (In re Rocor

Int’l, Inc.), No. WO-05-087, 2006 Bankr. LEXIS 166 (B.A.P. 10th Cir. Feb. 10, 2006)

(“Evidence not before the lower court may not be considered by an appellate court, unless

the lower court improperly excluded such evidence.”).

           11.     Because Rule 8009 does not set out new standards—or any standards—for

making such a determination, bankruptcy courts should look to cases applying old Rule

8006 when applying Rule 8009. See In re Digerati Techs., Inc., 531 B.R. at 660 (“Rule

8009(e)(1) does not set forth the circumstances describing when an item has been

‘improperly designated’ or what analysis should be done in making this determination.

Therefore, this Court will look to case law interpreting the predecessor to Rule 8009.”).

{Z0267689/1 }                                    4
                Case 2:19-cv-00066-NDF Document 7 Filed 04/19/19 Page 5 of 8



           12.     Under old Rule 8006, the Bankruptcy Appellate Panel for the 10th Circuit

addressed whether main case docket entries are properly designated in the appeal of an

adversary case. Rocin Liquidation Estate v. Greyhound Bus Lines (In re Rocor Int’l, Inc.),

No. WO-05-087, 2006 Bankr. LEXIS 166 (B.A.P. 10th Cir. Feb. 10, 2006). In short, the

Tenth Circuit Bankruptcy Appellate Panel concluded that the item was improperly

designated if it was (1) not submitted into evidence, (2) not improperly excluded from

evidence by the court, or (3) not considered by the court:

           Generally, an appellate court may consider evidence which was before the
           lower court. Evidence not before the lower court may not be considered by
           an appellate court, unless the lower court improperly excluded such
           evidence. At the same time, all docket entries before the lower court must
           be submitted to the appellate court. This requirement works in tandem with
           Federal Rule of Evidence 201(d), which allows a court to take judicial notice
           of its own records.

           Greyhound is attempting to include discovery requests from Rocin to
           Greyhound, and its proof of claim as part of the record before this Court.
           Rocin objects and moves to strike those exhibits from the record, arguing that
           neither of these documents were before the Bankruptcy Court.

           The discovery requests were neither offered nor received by the Bankruptcy
           Court as evidence. Accordingly, this Court may not consider the discovery
           requests for the first time on appeal. Rocin’s motion to strike should be
           granted as to the discovery requests.

           The Bankruptcy Court denied Greyhound’s motion to take judicial notice of
           its proof of claim. As the proof of claim was part of the Bankruptcy Court's
           record in Rocin’s main bankruptcy case, the Bankruptcy Court had discretion
           to admit the proof of claim into its evidentiary record. Nevertheless, the
           Bankruptcy Court refused to exercise that discretion.

Id. at *9–11. Accordingly, the Tenth Circuit Bankruptcy Appellate Panel granted the

motion to strike. Id. at *11.



{Z0267689/1 }                                    5
                Case 2:19-cv-00066-NDF Document 7 Filed 04/19/19 Page 6 of 8



           13.      Here, the Items are improperly designated. First, there was no evidentiary

hearing on the Motion for Summary Judgment at which Debtor could have submitted the

docket entries into evidence. Further, the Items were not attached to any pleading filed by

the Debtor. If Debtor wanted the Items before the Court, he could have submitted them as

a part of his response. He did not do so. See Memorandum Decision and Order at 4

(“Danzik filed a response to this Motion but did not dispute any of the undisputed facts set

forth in CWT’s pleadings nor did he file any affidavits or other documents with his

response.”). Second, because Debtor did not even attempt to submit the Items to the Court,

the Court could not have improperly excluded the items.             Finally, a review of the

Memorandum Decision and Order shows that the Court did not take judicial notice of, or

otherwise consider, the Items in ruling on the Motion for Summary Judgment. Because

the Items were not before this Court in rendering its decision, they should not be before the

appellate court in reviewing that decision. See In re Rocor Int’l, Inc., 2006 Bankr. LEXIS

166 at *10 (“Evidence not before the lower court may not be considered by an appellate

court . . . .”). The Court should strike the Items from the Designation.

           14.     Finally, the Tenth Circuit Bankruptcy Appellate Panel has ruled that main

case entries should not be automatically designated in an adversary appeal and must be

struck unless they were entered into evidence or considered by the Bankruptcy Court in

rendering its decision. See id. at *10–11. The CWT Parties submit that this Court should

follow the Tenth Circuit Bankruptcy Appellate Panel and strike the Items from Debtor’s

Designation under Rule 8009(e)(1).



{Z0267689/1 }                                    6
                Case 2:19-cv-00066-NDF Document 7 Filed 04/19/19 Page 7 of 8



                                       CONCLUSION

           WHEREFORE, the CWT Parties ask the Court to enter an order striking the Items

from Debtor’s Designation.

Dated:             Cheyenne, Wyoming
                   April 19, 2019
                                             Respectfully submitted,

                                             CWT Canada II Limited Partnership and
                                             Resource Recovery Corporation, Appellees

                                             MARKUS WILLIAMS YOUNG & HUNSICKER
                                             LLC

                                             By: /s/ Bradley T. Hunsicker
                                             Bradley T. Hunsicker, #7-4579
                                             106 East Lincolnway, Suite 300
                                             Cheyenne, WY 82001
                                             Telephone: (307) 778-8178
                                             Facsimile: (307) 638-1975
                                             E-Mail: bhunsicker@markuswilliams.com

                                             Attorneys for Appellees CWT Canada II
                                             Limited Partnership and Resource Recovery
                                             Corporation




{Z0267689/1 }                                7
                Case 2:19-cv-00066-NDF Document 7 Filed 04/19/19 Page 8 of 8



                               CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing was served on April 19, 2019,
electronically, via the Court’s CM/ECF system upon the following parties who have
entered their appearance in the above-captioned matter.


 Ken McCartney
 The Law Offices of Ken McCartney, P.C.
 P.O. Box 1364
 Cheyenne, WY 82003
 bnkrpcyrep@aol.com
 Attorney for Debtor

                                           /s/ Bradley T. Hunsicker
                                           Bradley T. Hunsicker




{Z0267689/1 }                                8
